PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NOVARTIS AG
Application No. 15/749,775
Filed: 1 Feb 2018
Patent No. 11,236,159
Issued: 1 Feb 2022
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
Docket No. 51571-002001 (PATENT)


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed April 1, 2022, requesting that the patent term adjustment determination for the above-identified patent be changed from 400 days to 412 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On February 1, 2022, the instant application issued as Patent No. 11,236,159 with a patent term adjustment of 400 days.  The Office determined a patent term adjustment of 400 days based upon 325 days of “A” delay plus 283 days of “B” delay, reduced by 208 days of Applicant delay.  The instant application for patent term adjustment was timely filed within two months of the patent issue date.  The assessment of  “A” delay and “B ” delay is not in dispute. At issue is the assessment of Applicant delay.
  
Discussion

Patentee argues that he should not have been assessed Applicant delay of 12 days under            37 CFR 1.704(c)(10), for the filing of an Information Disclosure Statement (IDS) on          December 13, 2021, subsequent to the Notice of Allowance mailed September 21, 2021.

37 CFR 1.704(d)(1) states:


A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement:
	...

(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in 1.56(c) more than thirty days prior to the filing of the information disclosure statement.
	
A review of the IDS filed on December 13, 2021 reveals that it contained a 37 CFR 1.704(d) statement.  In light of 37 CFR 1.704(d)(1)(ii), Patentee’s argument has been considered and found to be persuasive. As such, no Applicant delay should have been assessed for this IDS.

In view thereof, the total PTA for the instant patent is 412 days, not 400 days as asserted by Patentee.

Overall PTA Calculation
Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X
	
USPTO’s Calculation:				
	                         
325 + 283 + 0 – 0 – 196 (84+49+63) = 412

Conclusion

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by four hundred twelve (412) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enc:  draft Certificate of Correction 




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,236,159
		DATED            :  February 1, 2022   
		INVENTOR(S) :  Boettcher et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 400 days.

      Delete the phrase “by 400 days” and insert – by 412 days--